In a matrimonial action in which the parties were divorced by judgment entered June 27, 1973, the defendant husband appeals from (1) an order of the Supreme Court, Rockland County (Bergerman, J.), dated September 2, 1988, *662which granted the plaintiffs motion to amend the judgment of divorce, and (2) an amended judgment of the same court, entered January 17, 1989.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the amended judgment is reversed, as a matter of discretion, the order is vacated, and the motion is denied; and it is further,
Ordered that the appellant is awarded one bill of costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the amended judgment (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the amended judgment (CPLR 5501 [a] [1]).
We find that the Supreme Court improvidently exercised its discretion in permitting modification of the judgment of divorce 15 years after its entry (see, Rainbow v Swisher, 72 NY2d 106; MacDonald v MacDonald, 73 AD2d 958; Goldman v Goldman, 69 AD2d 758; Chanin v Chanin, 59 AD2d 671). Bracken, J. P., Eiber, Harwood and Balletta, JJ., concur.